[ex10amendedandrestatedem001.jpg]
EXHIBIT 10.1 Execution Copy AMENDED AND RESTATED EMPLOYMENT AGREEMENT This
Amended and Restated Employment Agreement (this “Agreement”) is entered into as
of November 7, 2018, between Helen of Troy Nevada Corporation, a Nevada
corporation (the “Company”), and Julien R. Mininberg (the “Executive”), but
effective as of the Effective Date (as defined below). The Company and the
Executive sometimes are referred to herein collectively as “the parties” or
individually as “a party.” WHEREAS, Executive presently serves as Chief
Executive Officer of the Company and Chief Executive Officer of Helen of Troy
Limited, a Bermuda company (“Helen of Troy”); and WHEREAS, the Company and
Executive previously entered into an amended and restated employment agreement
dated as of January 7, 2016 and effective as of March 1, 2016 (as amended, the
“Prior Agreement”); and WHEREAS, the Company and Executive desire to extend the
Term (as defined below) of Executive’s employment and amend and restate the
Prior Agreement as hereinafter provided; and WHEREAS, the Company desires to
employ Executive, and Executive desires to be employed by the Company, on the
terms and subject to the conditions set forth in this Agreement; NOW THEREFORE,
in consideration of the mutual promises contained in this Agreement, the parties
agree as follows: 1. Employment and Effective Date. The Company agrees to
continue to employ Executive as Chief Executive Officer of the Company.
Executive shall also serve as Chief Executive Officer of Helen of Troy and
agrees to serve in such additional positions as are reasonably assigned to the
Executive by the Company and the Board of Directors (the “Board”) of Helen of
Troy, from time to time, during the Term (as defined below). Executive accepts
such employment and such appointments, on the terms and subject to the
conditions set forth in this Agreement. The effective date of this Agreement
shall be March 1, 2019 (the “Effective Date”) Until the Effective Date, except
as provided in Section 4(g), neither the Company nor Executive shall have any
obligations hereunder and the Company shall have no obligation to provide any
compensation or benefit or make any payment under this Agreement. 2. Duties. (a)
Executive shall during the Term (as defined below), subject to the control of
the Board, have the executive powers of the Chief Executive Officer and exercise
active management and supervision over the business and affairs of Helen of Troy
and its subsidiaries and its several officers and shall perform such executive
and/or administrative duties consistent with the office of Chief Executive
Officer of Helen of Troy and the Company as from time to time may be assigned to
him by the Board in its judgment and discretion. Executive shall report to the
Board. (b) During the Term, Executive shall devote his entire professional
business time and all reasonable efforts to his employment and perform
diligently his duties under this 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem002.jpg]
Agreement. Notwithstanding the foregoing, with prior written approval of the
Board, Executive may serve on one “for profit” board of a public company and no
more than two “not for profit” governing bodies of charities and/or educational
institutions so long as such service does not unreasonably interfere with
Executive’s performance of his obligations hereunder. (c) Executive understands
that El Paso, Texas is the headquarters of the Company, and agrees that he will
devote as much time as deemed required by the Board in El Paso, Texas in
performance of his duties under this Agreement. (d) Executive understands and
agrees that there will be reasonable domestic and international travel for
business purposes customarily required of Executive in his capacity as Chief
Executive Officer of Helen of Troy. 3. Term. Subject to Section 5 below, the
term of this Agreement shall commence on March 1, 2019 and end on February 28,
2023 (the “Term”). Unless Executive’s employment is terminated prior to the end
of the Term, the Executive will retire as of the end of the Term and receive the
benefits set forth in Section 6(f). Nothing in this Agreement shall prevent the
parties from negotiating an extension of the Term if deemed appropriate. For the
avoidance of doubt, the non-renewal or non-extension of the Term shall not be
deemed to result in Executive’s termination by the Company without Cause
(defined below) or for Good Reason (defined below) and the severance payments
under Section 6(c) shall not apply to Executive’s separation from service at the
end of the Term, but shall instead result in Executive’s termination with the
Company and Helen of Troy pursuant to, and receipt of benefits set forth in,
Section 6(f). 4. Compensation. During the Term, the Company shall pay or
provide, as the case may be, to Executive the compensation and other benefits
and rights set forth in this Section 4. (a) Annual Base Salary. During the Term,
the Company shall pay to Executive an annual base salary of no less than
$1,000,000 per year (the “Base Salary”), payable in accordance with the
Company’s usual pay practices (and in any event no less frequently than
monthly). The Base Salary shall be reviewed by the Compensation Committee
annually. (b) Annual Incentive Bonus. During the Term, Executive shall be
eligible to participate in the Helen of Troy Limited 2011 Annual Incentive Plan
and any successor annual incentive plan or arrangement in which executive
officers of Helen of Troy are eligible to participate (as amended, restated or
modified from time to time, the “Annual Incentive Plan”). Except as otherwise
set forth in this Agreement, any incentive award under this Section 4(b) shall
be subject to, and governed by, the terms and requirements of the Annual
Incentive Plan, any applicable award agreement granted thereunder and the
following applicable terms and conditions: (i) Performance Opportunity. For the
annual performance period commencing March 1, 2019 and ending February 29, 2020,
and for each annual performance period commencing thereafter during the Term,
Executive shall be eligible to receive an annual performance bonus (the “Fiscal
APB”) targeted at 200% of Executive’s Base Salary at the commencement of the
applicable annual performance period, with the opportunity to earn up to
$3,200,000 and a threshold achievement payout of 100% of Executive’s 2
4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem003.jpg]
Base Salary at the commencement of such annual performance period; provided that
no such threshold, target or maximum opportunity under a Fiscal APB shall exceed
the APB Participant Limit (as defined below); and provided further that, in the
event of any Base Salary increases during the performance period, any actual
payout shall be adjusted for actual Base Salary in accordance with the Annual
Incentive Plan, subject to the terms and conditions of the Annual Incentive
Plan, any maximum amount established by the Compensation Committee for the
Executive with respect to the corresponding performance period. Notwithstanding
the foregoing and for avoidance of doubt, except to the extent expressly set
forth in Sections 6(b)(iii), 6(c)(ii), and 6(d)(ii), no Fiscal APB shall be
earned or payable for the applicable annual performance period if the threshold
is not achieved, and Executive shall not be entitled to a bonus with respect to
any such performance measure if the threshold amount associated with such
performance measure is not achieved. (ii) Other Terms of Fiscal APB. Except as
expressly provided in this Agreement, the performance goals, target awards,
thresholds, maximums and any other terms of any Fiscal APB shall be determined
as set forth under the Annual Incentive Plan and at the sole discretion of the
Compensation Committee of the Board (the “Compensation Committee”). (iii)
Certain Conditions. (A) Completion of the Performance Period. Except to the
extent expressly set forth in Sections 6(b)(iii), 6(c)(ii), and 6(d)(ii), for
purposes of this Agreement, the Annual Incentive Plan and any applicable award
agreement granted thereunder, Executive shall not be deemed to be eligible for
or to have “earned” any performance- based award under this Agreement, the
Annual Incentive Plan or such award agreement unless the applicable performance
period has been fully completed and the applicable performance goals have been
achieved. (B) Continued Employment; No Pro-Rata Awards. Except to the extent
expressly set forth in Sections 6(b)(iii), 6(c)(ii), and 6(d)(ii), to qualify
for and receive payment of any annual incentive award under the Annual Incentive
Plan, Executive must remain employed with the Company and Helen of Troy through
the last day of the performance period for which such incentive award is
payable. For avoidance of doubt, except to the extent expressly set forth in
Sections 6(b)(iii), 6(c)(ii), and 6(d)(ii), Executive shall not be entitled to
any pro-rata portion of any annual incentive award for a partial performance
period if his employment is terminated at any point on or prior to the last day
of the performance period for which such incentive award is payable. 3
4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem004.jpg]
(C) APB Participant Limit. Notwithstanding anything contained herein to the
contrary, the threshold, target and maximum opportunity or amount of any Fiscal
APB that may be established for Executive with respect to any performance period
shall be subject to the limitations set forth in the Annual Incentive Plan,
including Section 4.10 of the Annual Incentive Plan (or any amended or successor
provision relating thereto) (the “APB Participant Limit”). In the event the
threshold, target and maximum opportunity or amount of any Fiscal APB
contemplated by the first sentence of Section 4(b)(i) exceeds the APB
Participant Limit, to the extent required under the Annual Incentive Plan, the
rules and regulations of any exchange in which the Shares are traded or listed,
or applicable law, the Company shall use its commercially reasonable efforts to
obtain shareholders’ approval at an annual general shareholders meeting of an
amendment to the Annual Incentive Plan permitting the award of the Fiscal APB as
contemplated by the first sentence of Section 4(b)(i). In the event Helen of
Troy’s shareholders have not or do not so approve an amendment to the APB
Participant Limit, the Company and the Compensation Committee shall be obligated
only to grant to Executive a Fiscal APB with terms that do not exceed the APB
Participant Limit. (iv) Award Not Guaranteed. The grant of any annual Fiscal APB
does not constitute a promise of achievement of such award or payment. (v)
Awards Granted Prior to this Agreement. With respect to any performance period
ending on or prior to February 28, 2019, Executive shall earn or become vested
in the annual cash bonus pursuant to the same performance conditions, payment,
vesting and other terms and conditions of an award previously granted to
Executive pursuant to the Annual Incentive Plan; for avoidance of doubt, any
terms of the Prior Agreement affecting such prior award will be deemed to remain
in effect for that purpose, subject only to Section 6 hereof. (c) Long Term
Incentive Compensation. During the Term, Executive shall be entitled to
participate in the Helen of Troy Limited 2018 Stock Incentive Plan and any
successor stock or long-term incentive plan in which executive officers of Helen
of Troy are eligible to participate (as amended, restated or modified from time
to time, the “Stock Incentive Plan”). Any incentive award under this Section
4(c) shall be subject to, and governed by, the terms and requirements of the
Stock Incentive Plan, any award agreement issued thereunder, and the following
applicable terms and conditions. (i) Equity Incentive Award. For the performance
period commencing March 1, 2019 and ending February 28, 2022, and for each
successive three-year performance period commencing thereafter during the Term,
Executive shall be eligible to receive a long-term performance bonus (the
“Fiscal 4 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem005.jpg]
LTPB”) in the form of an equity incentive award consisting of a grant under the
Stock Incentive Plan of performance-based restricted shares (“RSAs”).
Notwithstanding the foregoing and for the avoidance of doubt, except to the
extent expressly set forth in Sections 6(b)(iii), 6(c)(ii), 6(d)(iv) and 6(f),
or a retirement plan or policy described in Section 4(d), no Fiscal LTPB shall
be earned or payable, and Executive shall not be entitled to the vesting of a
Fiscal LTPB with respect to any such performance-based RSAs if the threshold
amount associated with such performance measure is not achieved for a given
Fiscal LTPB. (ii) Performance Opportunity. Executive’s total equity award for
each Fiscal LTPB that is granted each fiscal year during the Term will be the
lesser of $10,400,000 or the LTPB Plan Limit (as defined below) calculated based
on the Fair Market Value (as such term is defined under the Stock Incentive
Plan) of the RSAs (the “Maximum Grant Amount”). For each Fiscal LTPB, the number
of common shares of Helen of Troy (the “Shares”) subject to the
performance-based RSA shall be a quotient equal to (A) the Maximum Grant Amount
divided by (B) the Fair Market Value (rounded up to the next whole share) of the
Shares provided that the number of Shares determined pursuant to the foregoing
shall not exceed the LTPB Plan Limit. The performance-based RSA grant under the
Stock Incentive Plan will have a threshold award of 25% and a target award of
50% of the total performance- based RSAs granted under the Stock Incentive Plan,
which is $2,600,000 and $5,200,000, respectively. The Maximum Grant Amount is
the maximum amount payable as a LTPB and represents two times the target award
amount. For purposes of this Section 4(c)(ii), the value of any RSAs shall be
calculated based on the per Share Fair Market Value on the date of the grant of
such award. (iii) Other Terms of Fiscal LTPB. Notwithstanding the foregoing, the
Compensation Committee may increase or decrease the targets, thresholds or
maximums for awards of performance-based RSA grants for any performance period
at its sole discretion. Except as expressly provided in this Agreement, the
performance goals and other terms of any Fiscal LTPB shall be determined at the
sole discretion of the Compensation Committee. (iv) Certain Conditions. (A)
Completion of the Performance Period. Except to the extent expressly set forth
in Sections 6(b)(iii), 6(c)(ii)-(iii), 6(d)(iii)-(iv) and 6(f), or a retirement
plan or policy described in Section 4(d), for purposes of this Agreement, the
Stock Incentive Plan and any award agreement granted thereunder, Executive shall
not be deemed to be eligible for payment for or to have “earned” any
performance-based award under the Stock Incentive Plan or such award agreement
unless the applicable performance period has been fully completed and the
applicable performance goals have been achieved. 5 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem006.jpg]
(B) Continued Employment; No Pro-Rata Awards. Except to the extent expressly set
forth in Sections 6(b)(iii), 6(c)(ii)-(iii),6(d)(iii)-(iv) and 6(f), or a
retirement plan or policy described in Section 4(d), to qualify for any
incentive payment under the Stock Incentive Plan, Executive must remain employed
with the Company and Helen of Troy through the last day of the performance
period for which such incentive payment is payable and, at a minimum, the
threshold amount associated with the performance measures must be achieved for
such performance period. For avoidance of doubt, except to the extent expressly
set forth in Sections 6(b)(iii), 6(c)(ii)-(iii), 6(d)(iii)- (iv) and 6(f), or a
retirement plan or policy described in Section 4(d), Executive shall not be
entitled to any pro-rata portion of any Fiscal LTPB for a partial performance
period if his employment is terminated at any point on or prior to the last day
of the performance period for which such incentive award is payable. (C) LTPB
Plan Limit. Notwithstanding anything contained herein to the contrary, the
number of Shares that shall be established for Executive with respect to any RSA
shall be subject to the limitations set forth in the Stock Incentive Plan,
including Section 3(a) of the Stock Incentive Plan (or any amended or successor
provision relating thereto) (the “LTPB Plan Limit”). In the event (1) there are
not a sufficient number of Shares under the Stock Incentive Plan to cause the
grant of RSAs or (2) the number of Shares that may be established for any
threshold, target and maximum opportunity in any Fiscal LTPB pursuant to Section
4(c)(ii) (as calculated without giving effect to the LTPB Plan Limit) exceeds
the LTPB Plan Limit, to the extent required under the Stock Incentive Plan, the
rules and regulations of any exchange in which the Shares are traded or listed,
or applicable law, the Company shall use its commercially reasonable efforts to
obtain shareholders’ approval at an annual general meeting of shareholders to
approve of an amendment to the Stock Incentive Plan permitting the award of
RSA’s in excess of the LTPB Plan Limit, as contemplated by Section 4(c)(ii). In
the event Helen of Troy’s shareholders have not or do not so approve an
amendment to the LTPB Plan Limit, the Company and the Compensation Committee
shall be obligated only to grant to Executive a Fiscal LTPB with terms that do
not exceed the LTPB Plan Limit. (v) Award Not Guaranteed. The grant of any
Fiscal LTPB does not constitute a promise of achievement of such award or
payment. (vi) Awards Granted Prior to this Agreement. Executive shall continue
to be entitled to receive any Shares settled pursuant to any grant of restricted
stock units (“RSUs”) prior to the Effective Date, subject to the same
performance conditions, payment, vesting and other terms and conditions 6
4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem007.jpg]
of any such RSU award previously granted to Executive pursuant to the Stock
Incentive Plan (or a predecessor plan); for avoidance of doubt, any terms of the
Prior Agreement affecting such prior award will be deemed to remain in effect
for that purpose, subject only to Section 6 hereof. (d) Other Benefits. During
the Term, the Company shall provide to Executive such health and welfare
benefits as may be generally available to other employees of the Company.
Executive shall be entitled to six (6) weeks of vacation and such periods of
sick leave allowance each year as are determined by the Company per its written
policies, procedures and practices applicable to all employees of the Company.
Except as described in this Section 4(d), Executive may participate in all
retirement and other benefit plans or arrangements of the Company generally
available from time to time to executive officers of the Company and for which
Executive qualifies under the terms of such plans or satisfies the conditions of
such arrangements. In addition, if the Company adopts a retirement plan or
policy for executive officers, Executive will not be eligible to participate
before March 1, 2022. On or after March 1, 2022, the Executive, in his sole
discretion, and upon ninety (90) days prior notice to the Company, may elect to
participate and retire under such plan or policy on or after March 1, 2022, but
before the end of the Term. If the Executive makes such election, the Executive
shall be entitled to receive the benefits under such plan or policy and not
those under Section 6(f). (e) Expense Reimbursement. The Company shall reimburse
Executive for reasonable travel and other expenses incurred by Executive,
including, without limitation travel for Executive for trips to El Paso, Texas
in connection with the Executive’s performance of his duties to carry out the
Company’s business, subject to Helen of Troy’s written policies, procedures and
practices. Notwithstanding the foregoing, Executive shall be responsible for all
costs and expenses incurred in connection with his lodging for trips to El Paso,
Texas. (f) Annual Physical. The Executive shall be required to have an annual
physical, at the Company’s expense, at a reasonable location chosen by
Executive. It is expected that the reimbursement or payment of Executive’s
annual physical will be excluded from Executive’s taxable income under Section
105 of the Internal Revenue Code of 1986, as amended (the “Code”), and Treasury
Regulation Section 1.105-11(g). If necessary, based on the good faith
determination of the Company, the Company will effect an amendment to the
Company health plan to provide this benefit. (g) Legal Fees. The Company will
reimburse Executive’s documented, reasonable legal fees billed to Executive in
connection with legal advice as to the negotiation and execution of this
Agreement, subject to a maximum reimbursement of $35,000. Any reimbursement for
legal fees shall be made as soon as practicable after Executive submits
documentation of his legal fees incurred, but in no event later than March 15 of
the calendar year following the date that this Agreement is executed. 5.
Termination. (a) Death. Executive’s employment hereunder shall automatically
terminate upon his death. 7 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem008.jpg]
(b) Disability. In the event Executive incurs a Disability (defined below) for a
continuous period of one-hundred twenty (120) consecutive days or one hundred
eighty (180) cumulative days in any calendar year, the Company may, at its
election, terminate Executive’s employment by providing Executive prior written
notice of termination. The term “Disability” shall mean any disability or
incapacity that so impairs Executive’s mental or physical health that it
prevents him from performing the essential functions of his job with or without
a reasonable accommodation. (c) Cause. The Company may terminate Executive’s
employment for Cause (defined below) by providing written notice, which shall
set forth in reasonable detail the facts and circumstances constituting Cause.
Except in the case of a for Cause termination under clauses (iv) or (v) below,
such termination shall be effective immediately upon the delivery of such
notice. Solely in the case of a for Cause termination under clauses (iv) or (v)
below that is within the prescribed correction period, such termination shall be
effective upon the expiration of thirty (30) days following the date of the
delivery of the Company’s written notice of such event by the Company, provided
that if such event is capable of being cured as determined in the sole
discretion of the Board, then on or before the expiration of the applicable
correction period, the Executive shall be afforded an opportunity to meet with
and present to the Board Executive’s position regarding the event; provided,
however, that the Compensation Committee, in its discretion, may extend such
thirty-day cure period by up to fifteen (15) additional days to arrange such
opportunity. With respect to a Cause event, “Cause” shall mean: (i) Executive’s
commission of an act of fraud, embezzlement or similar action; Executive’s
conviction of, or plea of guilty or no contest to, (A) any felony, (B) any crime
involving fraud, embezzlement, or (C) other defalcation or any crime involving
moral turpitude; (ii) Executive’s commission of any act of dishonesty which is
injurious to the business reputation of the Company or Helen of Troy or
Executive’s violation of the Company’s insider trading policy; (iii) Executive’s
failure to perform his material duties under this Agreement, including without
limitation, the failure to follow the directions of the Board; (iv) Executive’s
breach of any material provision of this Agreement which, if in the Board’s
determination is capable of being cured or corrected, such breach is not cured
or corrected by Executive within thirty (30) days of receiving written notice
thereof from the Company; (v) Executive’s material breach of any written policy
of the Company or Helen of Troy, including but not limited to the Code of Ethics
for the Chief Executive Officer and Senior Financial Officers of Helen of Troy
Limited, which, if in the Board’s determination is capable of being cured or
corrected, such breach is not cured or corrected by Executive within thirty (30)
days of receiving written notice thereof from the Company; or 8 4828-8798-5017,
v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem009.jpg]
(vi) The breach of any fiduciary duty owed to the Company, Helen of Troy and/or
its’ shareholders, which is deemed to be material in the reasonable judgment of
the Board. (d) Good Reason. Executive may terminate his employment during the
Term for Good Reason (defined below) by providing the Company and the Board
prior written notice, which shall set forth in reasonable detail the facts and
circumstances of the event constituting Good Reason. “Good Reason” shall mean
any of the following if such event occurs without the consent of Executive: (i)
Executive shall fail to be vested by the Company or Helen of Troy with the
powers and authority of the Chief Executive Officer of Helen of Troy, or if the
provision of the bye-laws of Helen of Troy describing the relative duties and
responsibilities of the Chief Executive Officer, as in effect on the Effective
Date, are changed in any material respect that results in a material diminution
of the powers or authority of such office; (ii) a significant change by the
Company or Helen of Troy in Executive’s functions, duties or responsibilities
which would cause Executive’s position with the Company or Helen of Troy to
become of less responsibility or scope from the position and attributes thereof
described in Sections 1 and 2 of this Agreement; (iii) other breach of a
material provision of this Agreement by the Company; (iv) the Company requires
Executive to move his residence more than fifty miles from his current
residence; or (v) the refusal of any successor to assume this Agreement in
accordance with the terms and conditions of Section 9(g). Notwithstanding
anything to the contrary contained herein, no termination for Good Reason can
occur unless: (A) the Executive first delivers written notice to the Company not
later than ninety (90) days following the date on which Executive first became
aware (or reasonably should have become aware) of the event constituting “Good
Reason”; and (B) the Company or Helen of Troy, as applicable, fails to remedy
the event within thirty (30) days of the delivery of such notice, and (C) the
Executive terminates his employment not later than thirty (30) days following
the end of such cure period. (e) Voluntary Termination. Upon ninety (90) days’
prior written notice to the Company, Executive may voluntarily terminate his
employment with the Company prior to the end of the Term. For purposes of this
Agreement, including the termination payments described in Section 6 below,
Executive’s separation from service at the end of the Term shall not constitute
a voluntary termination under this Section 5(e) or Section 6(a). (f) Termination
without Cause. The Company may, upon written notice to Executive, immediately
terminate Executive’s employment at any time without Cause. 9 4828-8798-5017, v.
1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem010.jpg]
(g) Resignation of Offices and Directorships. Upon any termination of
Executive’s employment under this Agreement for any reason, all offices and
directorships held by Executive in the Company, Helen of Troy or any of their
respective subsidiaries shall be terminated automatically and without further
action by Executive as of the date of termination. Executive agrees, at the
reasonable request of the Company or the Board, to execute and deliver further
documents or instruments and take such other action as may be reasonably
necessary or desirable to effect or document any such termination or
resignation. 6. Payments to Executive upon Termination. (a) Cause or Voluntary
Termination Other than Retirement. In the event of Executive’s termination
pursuant to Sections 5(c) or 5(e) other than retirement pursuant to Section 6(f)
or, if eligible, a Company retirement plan or policy (as described in Section
4(d)), Executive shall be entitled to no further compensation or other benefits
under this Agreement, except as to (i) that portion of any unpaid Base Salary
earned by Executive hereunder up to and including the effective date of such
termination and (ii) any unpaid incentive payment earned by Executive with
respect to any award under the Annual Incentive Plan or Stock Incentive Plan and
vested prior to the effective date of such termination. For avoidance of doubt,
the Executive shall forfeit any Fiscal APB, Fiscal LTPB, or underlying RSA’s
granted that are unvested as of the date the Executive terminates employment
under this Section 6(a). (b) Death or Disability. In the event of Executive’s
termination of employment pursuant to Sections 5(a) or 5(b), Executive (or his
legal representative or beneficiary) shall be entitled to no further
compensation or other benefits under this Agreement, except (i) that portion of
any unpaid Base Salary earned by Executive hereunder up to and including the
effective date of such termination, (ii) any unpaid incentive payment earned by
Executive with respect to any award under the Annual Incentive Plan or Stock
Incentive Plan and vested prior to the effective date of such termination and
(iii) the pro rata portion (as defined below) of any incentive compensation the
Compensation Committee, in its reasonable discretion, determines Executive
likely would have received for the performance period during which Executive’s
employment with the Company terminated had Executive’s employment not
terminated, which shall be payable at the time as such payment would be made had
Executive’s employment with the Company continued. Notwithstanding the
foregoing, nothing in this Agreement shall affect Executive’s right to receive
death or disability benefits under the life insurance and disability insurance
programs of the Company, Helen of Troy and its subsidiaries. For purposes of
this Section 6(b), the term “pro rata portion” shall mean a percentage, when
expressed as a fraction, the numerator of which is the number of days during the
applicable performance period in which the Executive was an employee of the
Company, and the denominator of which is the number of days in such performance
period. (c) Termination without Cause or for Good Reason (Not in Connection with
a Change of Control). In the event of Executive’s termination of employment
pursuant to Sections 5(d) or 5(f) prior to the end of the Term, Executive shall
be entitled to any unpaid Base Salary or other benefit earned by him up to and
including the date of termination (including any unpaid cash or equity incentive
payment earned under the Annual Incentive Plan or the Stock Incentive Plan and
vested prior to the effective date of such termination), to be paid in
accordance with the Company’s regular pay practices applicable to such earned
and vested compensation and benefits; and, subject 10 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem011.jpg]
to Executive’s compliance with Sections 6(i) and 9(a), and Executive’s
continuing compliance with Section 7 hereof: (i) A cash payment equal to two (2)
times Executive’s then Base Salary; (ii) Without duplicating any payment already
owed under this Section 6(c), the pro rata portion (as defined in Section 6(b)
above) of any incentive compensation the Compensation Committee, in its
reasonable discretion, determines Executive would have received under the Annual
Incentive Plan and the Stock Incentive Plan for the performance period during
which Executive’s employment with the Company was terminated had Executive’s
employment not been terminated, based upon the actual performance of Helen of
Troy at the end of such performance period and payable at the same time that
such payment would be made during Executive’s regular employment with the
Company; (iii) Without duplicating any payment already owed under this Section
6(c), a pro rata portion (as defined below) of any installment of time-vesting
RSUs that would have vested as of the anniversary of the grant date that
immediately follows the Executive’s date of termination. For purposes of this
Section 6(c)(iii), the term “pro rata portion” shall mean, with respect to any
award of time-vesting RSUs, a percentage, when expressed as a fraction, the
numerator of which is the number of days from and after the anniversary of the
grant date that begins the vesting period applicable to such installment of RSUs
during which Executive was an Employee of the Company, and the denominator of
which is the total number of days in the vesting period(s) applicable to such
installment of RSUs assuming Executive was an employee throughout such period
and no event or other matter occurred that would accelerate the vesting of such
award; (iv) To the extent permitted by benefit plans of the Company or Helen of
Troy and its subsidiaries, and applicable law, and so long as Executive makes a
timely election under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), Executive shall be entitled to and the Company shall pay for the
continuation of health insurance benefits for Executive and his family for a
maximum of eighteen (18) months after the date of termination under this Section
6(c) or until Executive is covered by another health insurance policy or is
eligible for coverage under an employer-sponsored group health plan during the
eighteen-month COBRA period. The Company shall directly pay the premiums for
Executive’s continuation coverage to the COBRA administrator on behalf of
Executive. Executive acknowledges that the Company’s payment for coverage under
COBRA may be a taxable benefit to Executive. Executive and the Company agree
that if the COBRA continuation payments provided for in this Section 6(c)(iv)
are determined to be discriminatory under the Affordable Care Act
nondiscrimination provisions applicable to insured group health plans, the
parties will renegotiate Section 6(c)(iv), as applicable, in good faith to avoid
the 11 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem012.jpg]
imposition of any excise tax on Executive or the Company. If at the time of his
termination under this Section 6(c) the Executive is eligible to retire under
any retirement policy of the Company (as described in Section 4(d)) which
provides for continued health insurance benefits for a longer period, or at a
lower cost, than those described in this Section 6(c)(iv), then the health
insurance benefits provided in such retirement plan or policy shall supersede
those provided herein; and (v) If the aggregate amount or value of the payments
(including equity awards) required under Sections 6(c)(i) through 6(c)(iii) is
less than $6,000,000 (the “Threshold Amount”), the Company shall make an
additional cash payment to Executive to achieve an aggregate payment amount or
value equal to the Threshold Amount, which shall be payable in accordance with
the terms and conditions of this Agreement and Section 6(g). Except as provided
above in this Section 6(c), no additional unvested or unearned awards under the
Annual Incentive Plan or the Stock Incentive Plan will be payable pursuant to a
termination of employment under this Section 6(c). (d) Termination without Cause
or for Good Reason in Connection with a Change of Control. If prior to the end
of the Term there is a Change of Control (as defined in Section 6(e) hereof),
and if within six (6) months prior to, on, or within eighteen (18) months
following the effective date of such Change of Control, Executive’s employment
terminates pursuant to Sections 5(d) or 5(f) hereof, Executive shall be entitled
to any unpaid Base Salary and other benefits earned by him up to and including
the date of termination (including any unpaid cash or equity incentive payment
earned under the Annual Incentive Plan or the Stock Incentive Plan and vested
prior to the effective date of such termination), to be paid in accordance with
the Company’s regular pay practices applicable to such earned and vested
compensation and benefits. Additionally, subject to Executive’s compliance with
Sections 6(i) and 9(a), and Executive’s continuing compliance with Section 7
hereof: (i) Subject to Section 6(g)(ii), a cash payment equal to two times: (A)
Executive’s then Base Salary at the time of the Change of Control (or if higher,
the Executive’s date of termination of employment) plus (B) an amount equal to
the target annual incentive under the Annual Incentive Plan for the performance
period during which Executive’s employment terminated; (ii) Without duplicating
any payment already owed under this Section 6(d), the pro rata portion (as
calculated in Section 6(b) above) of any target annual incentive compensation
under the Annual Incentive Plan for the performance period during which
Executive’s employment with the Company terminated; (iii) Accelerated vesting of
all unvested, time-vesting RSUs issued pursuant to the Stock Incentive Plan as
of the date on which Executive’s employment with the Company terminated; 12
4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem013.jpg]
(iv) Accelerated vesting at target of all outstanding, unearned, performance-
based RSAs or RSUs issued pursuant to the Stock Incentive Plan as of the date on
which Executive’s employment with the Company terminated (including any
outstanding, unearned performance-based RSAs or RSUs covered by Section
4(c)(vi)); and (v) To the extent permitted by benefit plans of the Company or
Helen of Troy and its subsidiaries, and applicable law, and subject to the
Executive’s timely COBRA election, the continuation of health insurance benefits
for Executive and his family for a maximum of eighteen (18) months after the
date of termination or until Executive is covered by another health insurance
policy or is eligible for coverage under an employer-sponsored group health
plan, if that occurs earlier than eighteen (18) months. The Company shall pay
for Executive’s COBRA continuation coverage for so long as such coverage is
maintained, and Executive acknowledges that the Company’s payment for coverage
under COBRA may be a taxable benefit to Executive. Executive and the Company
agree that if the COBRA continuation payments provided for in this Section
6(d)(v) are determined to be discriminatory under the Affordable Care Act
nondiscrimination provisions applicable to insured group health plans, the
parties will renegotiate this Section 6(d)(v), as applicable, in good faith to
avoid the imposition of any excise tax on Executive or the Company. The Company
shall pay the COBRA premium directly to the COBRA administrator on behalf of
Executive. If, at the time of his termination, under this Section 6(d),
Executive is eligible to retire under any retirement policy of the Company (as
described in Section 4(d)) which provides for continued health insurance
benefits for a longer period, or at a lower cost, than those described in this
Section 6(d)(v), then the health insurance benefits provided in such retirement
plan or policy shall supersede those provided herein; and (vi) If the aggregate
amount or value of the payments (including equity awards) required under
Sections 6(d)(i) through 6(c)(iv) is less than the Threshold Amount (as set out
in Section 6(c)(v)), the Company shall make an additional cash payment to
Executive to achieve an aggregate payment amount or value equal to the Threshold
Amount, which shall be payable in accordance with the terms and conditions of
this Agreement and Section 6(g). In the event any outstanding equity awards
issued pursuant to the Stock Incentive Plan are not assumed in connection with a
Change of Control, such awards will immediately vest in accordance with the
terms of the Stock Incentive Plan. For the avoidance of any doubt, any payments
or benefits provided under this Section 6(d) shall not duplicate or be combined
with any payments or benefits owed under Section 6(c). (e) Change of Control
Defined. “Change of Control” shall have the same meaning assigned under the
Stock Incentive Plan, but, solely for purposes of this Agreement, ignoring the
13 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem014.jpg]
application of the last sentence of the Stock Incentive Plan in effect as of the
date of this Agreement (or any equivalent or successor or amended provisions
thereof). (f) Retirement. At the end of the Term, the Executive shall be
entitled to retire and receive the benefits below. The Executive shall be
entitled to any unpaid Base Salary and other benefits earned by him up to and
including the date of termination (including any unpaid Fiscal APB or Fiscal
LTPB under the Annual Incentive Plan or the Stock Incentive Plan and vested
prior to the effective date of such termination), to be paid in accordance with
the Company’s regular pay practices applicable to such earned and vested
compensation and benefits. Additionally, subject to Executive’s compliance with
Sections 6(i) and 9(a), and Executive’s continuing compliance with Section 7
hereof, Executive shall be entitled to the following: (i) Continued eligibility
to vest in of any Fiscal LTPB award issued pursuant to the Stock Incentive Plan
during the Term and that remains outstanding as of the date on which Executive’s
employment with the Company terminated as of the end of the Term. Any RSAs that
are eligible to vest under this Section 6(f)(i) shall vest to the Executive at
the same time that other participants are eligible to vest in similar awards in
accordance with the Stock Incentive Plan and determined based on actual
achievement of performance measures. During the vesting period under this
Section 6(f)(i), Executive shall make himself available as reasonably necessary
to serve as a mentor to his successor and to provide consulting services to the
Company to ensure a successful transition following Executive’s retirement.
Executive’s mentoring and consulting services shall be provided on an “as
needed” basis with the amount and manner of access determined as mutually agreed
upon by the Company and the Executive; provided, however, that Executive shall
not be considered to have breached this Agreement by reason of a failure of the
parties to agree as to the amount or manner of access. Notwithstanding anything
to the contrary in the respective award agreements or hereunder, death or
Disability after the Term and before payout shall not have any impact on the
payout pursuant to this clause. In such circumstance, the Executive, his
personal representative or beneficiary shall have the right to vest in the
Fiscal LTPB awards to the same extent that other participants are eligible to
vest in similar awards in accordance with the Stock Incentive Plan and
determined based on actual achievement of performance measures. (ii) Following
the Executive’s retirement at the end of the Term, Executive and his spouse will
each have an independent right to elect to either (i) continue coverage under
the Company’s health plan under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) or (ii) to receive “Retiree Coverage” under
the Company’s health plan as described below. Either the Executive or spouse,
but not both, may make the election of COBRA or Retiree Coverage apply to any of
Executive’s eligible dependents. The Retiree Coverage will be provided under the
Company’s group health plan and will be the same coverage as applies to active
employees from time to time. The Retiree Coverage will continue 14
4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem015.jpg]
for Executive until the earlier of December 26, 2029 or the date of his death,
for Executive’s spouse until December 26, 2029, regardless if the Executive dies
before such date, and for each of Executive’s dependents until the earlier of
December 26, 2029, the date of Executive’s death, or the date each such
dependent ceases to satisfy the definition of dependent under the health benefit
plan; provided, however, that such Retiree Coverage will end before the dates
specified above if Executive, his spouse, or his dependents, as applicable,
become covered under another employer group health plan. Executive must notify
the Company within 30 days of any such acquisition of employer group health
coverage. If the Executive or spouse elects Retiree Coverage in lieu of COBRA
coverage, then at the end of the required COBRA election period, Executive
and/or his spouse, as applicable, will have no additional COBRA rights with
respect to Executive’s retirement. If Executive or his spouse elect COBRA
coverage, Executive will be obligated to pay the full cost (employer and
employee premium amounts) for such COBRA coverage and will be responsible for
directly remitting payment of the monthly premium for COBRA coverage to the
COBRA administrator. If Executive or his spouse elect Retiree Coverage,
Executive will be obligated to pay the employee portion of the premium and the
Company will pay the employer portion of such premium; however, in order to
comply with applicable tax rules and to the extent required, the Company will
impute the amount of the employer premium to Executive as income and report it
on Form W-2. Executive will be responsible for directly remitting his portion of
the monthly premium for Retiree Coverage to the plan administrator. If the
health benefit plan does not allow for such Retiree Coverage, the Company will
amend the plan to provide for such coverage. If at the time of his retirement
the Executive is eligible to retire under any retirement policy of the Company
(as described in Section 4(d)) which provides for continued health insurance
benefits for a longer period, or at a lower cost, than those described in this
Section 6(f)(ii), then the health insurance benefits provided in such retirement
plan or policy will supersede those provided herein; provided, that the
Executive or his spouse, as applicable, elect to receive such continued health
insurance benefits in lieu of COBRA. (iii) In the event a Change of Control
occurs following the end of the Term and while Executive is entitled to receive
the foregoing benefits, the following shall apply: (A) If, upon a Change of
Control, any unearned, performance based RSAs are not assumed in full (including
the underlying performance objectives related thereto), then in lieu of clause
(i), any restrictions on any unearned, performance based RSAs issued under the
Stock Incentive Plan that remain outstanding as of the Change of Control shall
immediately lapse and be paid out at the target level of performance (or, if
higher, the level specified by the terms of the Change of Control). For the
avoidance of doubt, the RSAs will not 15 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem016.jpg]
be treated as assumed in full if the nature of the Change of Control renders the
performance measures practically inapplicable and/or unmeasurable. (B) The
Company shall cause the successor to continue to provide the health benefits
provided for in clause (ii). (g) Timing of Payments. Subject to Executive’s
compliance with Sections 6(i) and 9(a), and Executive’s continuing compliance
with Section 7: (i) The amount, if any, to be paid under Section 6(c)(i) shall
be payable in twenty-four (24) equal, monthly installments, commencing on the
first payroll date that is at least sixty (60) but not more than seventy-five
(75) days after Executive’s date of termination and continuing on a monthly
basis thereafter on the first payroll date of each ensuing calendar month; (ii)
The amount, if any, to be paid under Section 6(d)(i) shall be payable in a lump
sum cash payment on the first payroll date that is at least sixty (60) but not
more than seventy-five (75) days after the later of Executive’s date of
termination and the date of the Change of Control; provided, however, that if
the Change of Control does not constitute a change in control event with respect
to Executive as defined in Section 409A of the Code, then the portion of such
amount that is equal to the amount that would have been paid under Section
6(c)(i) had the termination not been in connection with a Change of Control, and
that would have been subject to Section 409A of the Code, shall be paid in
installments in the same manner as provided in Section 6(g)(i), and the amount
equal to the difference between the amount payable under Section 6(d)(i) and the
aggregate amount payable under Section 6(c)(i) and that is subject to Section
409A of the Code shall be paid in a lump sum at the same time that the seventh
(7th) monthly installment is paid; (iii) The amount, if any, to be paid under
Sections 6(c)(v) or 6(d)(vi) shall be added to the payments pursuant to Sections
6(g)(i) or 6(g)(ii), as applicable, allocated proportionally according to the
number of monthly installments remaining at the time the amount is determined or
in a lump sum payment within thirty (30) days if such monthly installments have
been completed. In the event that no monthly installments were paid under
Section 6(g)(ii), the amount, if any, to be paid under Section 6(d)(vi) shall be
made in a lump sum payment at the same time that the single lump sum payment
under Section 6(g)(ii) is payable where the Change of Control constitutes a
change in control event as defined in Section 409A of the Code and as
contemplated under the first sentence of Section 6(g)(ii) without giving effect
to the proviso contained therein; 16 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem017.jpg]
(iv) Payments and benefits owed, if any, under Section 6(c)(iii) hereof shall be
paid or provided within sixty (60) days following the date Executive’s
employment terminated; and (v) Payments and benefits owed, if any, under
Sections 6(d)(ii), (iii) or (iv) hereof shall be paid or provided within 60 days
following the later of the date Executive’s employment terminated or the
occurrence of the event constituting a Change of Control. Notwithstanding the
foregoing, the timing of any amounts to be paid or provided under this Section
6(g) is subject to compliance with Section 409A to the extent any of the
payments or benefits are considered non-qualified deferred compensation under
Section 409A of the Code. (h) No Further Compensation. Notwithstanding any other
provision of this Agreement, the Annual Incentive Plan, the Stock Incentive Plan
or any other benefit plan, agreement or arrangement of the Company or Helen of
Troy and its subsidiaries, the provisions of this Section 6 exclusively shall
govern Executive’s rights to payments upon termination of employment with the
Company and its affiliates, and except as expressly set forth in this Section 6,
Executive shall have no further right to any compensation or other benefits
under this Agreement, the Annual Incentive Plan, the Stock Incentive Plan,
related award agreements or such other benefit plans, agreements or
arrangements. Under no circumstances will any rights or awards of Executive
under the Annual Incentive Plan or the Stock Incentive Plan accelerate and vest
upon Executive’s termination, except as otherwise provided in this Section 6 or,
if eligible, pursuant to a Company retirement plan or policy (as described in
Section 4(d)). (i) Condition to Payment. All payments and benefits due to
Executive under Sections 6(c) and 6(d) that are not otherwise required by any
rule or regulation issued by any state or federal governmental agency shall be
contingent upon execution by Executive of a general release of all claims to the
maximum extent permitted by law against Helen of Troy, the Company and their
respective affiliates and their respective and former directors, employees and
agents, in such form and with such other usual and customary accompanying terms
as may be determined by the Board in its reasonable discretion; provided that
such general release shall not require Executive to waive rights (A) to payments
owed under this Section 6, (B) as a shareholder of the Company, or (C) to any
rights to indemnification he may have at the time of termination from
employment, subject to the terms and conditions thereof; and such general
release shall not impose new restrictions following termination on Executive’s
competitive activities within the scope of Section 7(b) except in accordance
with this Agreement. (j) No Mitigation or Offset. In the event of any
termination of employment under Section 5, Executive shall be under no
obligation to seek other employment and the Company will have no right of offset
with regard to any severance payment made under Section 6(c) (other than Section
6(c)(iv)) or Section 6(d) (other than Section 6(d)(v)). 7. Covenants and
Confidential Information. Executive acknowledges the Company and Helen of Troy
are relying on and expecting Executive’s continued commitment to performance of
his duties and responsibilities during the time when Executive is employed by
the Company under this Agreement. Executive acknowledges and agrees that his
responsibilities are 17 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem018.jpg]
worldwide in scope and that, as a result, the geographic and other restrictions
herein on Executive’s ability to compete are fair and reasonable. In light of
such reliance and expectation on the part of the Company and Helen of Troy,
Executive agrees he will not: (a) disclose, divulge, discuss, copy or otherwise
use or suffer to be used in any manner, in competition with, or contrary to the
interests of, the Company, Helen of Troy or its subsidiaries, any confidential
information relating to the Company, Helen of Troy or any of its subsidiaries’
respective operations, properties or otherwise to its particular business or
other trade secrets of the Company, Helen of Troy or any of its subsidiaries, it
being acknowledged by Executive that all such information regarding the business
of the Company, Helen of Troy or its subsidiaries compiled or obtained by, or
furnished to, Executive while Executive shall have been employed by or
associated with the Company, Helen of Troy or its subsidiaries is confidential
information and the exclusive property of Company, Helen of Troy or its
subsidiaries, as the case may be; provided, however, that the foregoing
restrictions shall not apply to the extent that such information (A) is
obtainable in the public domain or known in the industry generally, (B) becomes
obtainable in the public domain or known in the industry generally, except by
reason of the breach by Executive of the terms hereof, or (C) is required to be
disclosed by rule of law or by order of a court or governmental body or agency.
(b) Beginning on the Effective Date and ending upon the conclusion of the
twenty-four (24) month period immediately following the date of termination of
Executive’s employment with the Company and Helen of Troy for any reason (the
“Non-Compete Period”), Executive shall not, directly or indirectly: (i) engage
or invest in, own, manage, operate, finance, control, or participate in the
ownership, management, operation, financing or control of, be employed by,
associated with, or in any manner connected with, lend Executive’s name or any
similar name to, lend Executive’s credit to, or render services or advice to,
any business whose products or activities compete in whole or in part with any
of the products or activities sold or engaged in, respectively, by the Company
and Helen of Troy or its subsidiaries during the Non-Compete Period, (a)
anywhere in the United States or (b) any country outside the United States in
which the Company and Helen of Troy or its subsidiaries are doing business or
marketing its services; provided, however, that Executive may purchase or
otherwise acquire up to (but not more than) five percent (5%) of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities have been registered under
Sections 12(b) or (g) of the Exchange Act. Executive further agrees that this
covenant is reasonable with respect to its duration, geographical area and
scope. Executive understands and agrees that the scope of the Company and Helen
of Troy and its subsidiaries’ businesses and the geography of its business under
this Agreement may be amended as the such businesses grow. Notwithstanding
anything in the Agreement to the contrary, in the event the Executive is a
director candidate for any business or non-profit organization (“Organization”)
that has any question about whether the Organization may be a competing
Organization, 18 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem019.jpg]
Executive shall inform the Board of the opportunity at which time the Board
shall either provide or withhold a waiver of the foregoing non- compete
restrictions with respect to the opportunity and communicate its decision to the
Executive within 10 days from Executive’s notice to the Board of such
opportunity. . (ii) either for himself or any other person: (A) induce or
attempt to induce any employee of the Company or Helen of Troy or any of its
subsidiaries to leave the employ of the Company and Helen of Troy or any of its
subsidiaries, provided, however, that a general advertisement or solicitation
that is not directed specifically to any such employee shall not violate this
subsection; (B) in any way interfere with the relationship between the Company,
Helen of Troy or any of its subsidiaries and any of their respective employees;
(C) employ, or otherwise engage as an employee, independent contractor, or
otherwise, any employee of the Company, Helen of Troy or its subsidiaries; or
(D) induce or attempt to induce any customer, supplier, licensee, or business
relation of the Company, Helen of Troy or its subsidiaries to cease doing
business with the Company, Helen of Troy or its subsidiaries, or in any way
interfere with the relationship between any customer, supplier, licensee or
business relation of the Company, Helen of Troy or its subsidiaries; or (iii)
either for himself or any other person, solicit the business of any person known
to Executive to be a customer of the Company, Helen of Troy or its subsidiaries,
whether or not Executive had personal contact with such person, with respect to
products or activities which compete in whole or in part with the products or
activities of the Company, Helen of Troy or its subsidiaries. (c) While the
restrictive covenants under Section 7(b) are in effect, Executive agrees to
advise the Company and Helen of Troy of the identity of any employer of
Executive within ten (10) days after accepting any employment. If Executive
seeks other employment during the Non- Compete Period, Executive agrees to
provide a copy of this Agreement to any prospective employer within a reasonable
period of time before accepting employment. The Company and/or Helen of Troy may
serve notice upon each such employer that Executive is bound by this Agreement
and furnish each such employer with a copy of this Agreement or relevant
portions thereof. (d) Executive and the Company agree, other than with regard to
employees in the good faith performance of Executive’s duties with the Company
while employed by the Company, both during the Term and after Executive’s
employment with the Company terminates, not to knowingly disparage the other
party in any manner that is likely to be harmful to it or them or its or their
business, business reputation or personal reputation. With respect to the
Company, party includes the Company, its officers, directors, employees and
agents. This Section 7(d) shall not be violated by statements from either party
that are truthful, complete and made in good faith in required response to legal
process or governmental inquiry. 19 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem020.jpg]
(e) Executive agrees that any breach of this Section 7 by Executive shall be
deemed a material breach of this Agreement. Executive agrees and understands
that the remedy at law for any breach by him of this Section 7 would be
inadequate and that the damages flowing from such breach are not readily
susceptible to being measured in monetary terms. Accordingly, it is acknowledged
that, upon Executive’s violation of any provision of this Section 7, and
notwithstanding anything to the contrary in Section 9(l) of this Agreement, the
Company, Helen of Troy or its subsidiaries may be entitled to immediate
injunctive relief and may obtain temporary orders or other injunctive or
provisional relief restraining any further breach in a court of competent
jurisdiction. Nothing in this Section 7 shall be deemed to limit the Company,
Helen of Troy or any of its subsidiaries’ remedies at law or in equity for any
breach by Executive of any of the provisions of this Section 7 which may be
pursued or availed of by the Company, Helen of Troy or any of its subsidiaries.
Executive agrees that the provisions of this Section 7 shall be enforceable and
not impaired in any manner whatsoever as a result of a breach by the Company,
Helen of Troy or any of its subsidiaries of any of its obligations, if any,
under this Agreement, other than the obligations to pay salary, bonuses, and
vested incentive payment awards. Executive agrees that the Company shall be
entitled to the injunctive relief provided for herein by posting a bond not to
exceed $2,500. (f) Executive acknowledges and agrees that the restrictions
imposed by this Section 7 are reasonable with respect to subject matter, time
period and geographic area. If the final judgment of a court of competent
jurisdiction declares that any provision of this Section 7 is invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions of this Section 7 are not affected or impaired in any way and the
parties agree that the court making such determination will have the power to
limit the provision, to delete specific words or phrases, or to replace any
invalid, illegal or unenforceable provision with a provision that is valid,
legal and enforceable and that comes closest to expressing the intention of the
invalid, illegal or unenforceable provision, and this Agreement will be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the parties agree to negotiate in good
faith to replace such invalid, illegal and unenforceable provision with a valid,
legal and enforceable provision that achieves, to the greatest lawful extent
under this Agreement, the economic, business and other purposes of such invalid,
illegal or unenforceable provision. 8. Withholding of Taxes. The Company shall
withhold from any amounts payable under this Agreement all federal, state, local
or other taxes as it shall be required legally to withhold. 9. Miscellaneous.
(a) Deferred Compensation. (i) Notwithstanding anything to the contrary in this
Agreement, if Executive is a “specified employee” within the meaning of Section
409A the Code at the time of Executive’s termination of employment (other than
due to death), then the severance payable to Executive, if any, pursuant to this
Agreement, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
of the Code (together, the “Deferred Compensation”) that is payable within the
20 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem021.jpg]
first six (6) months following Executive’s termination of employment, will be
paid in a lump sum on the first payroll date that occurs on or after the date
six (6) months and one (1) day following the date of Executive’s termination of
employment. All subsequent Deferred Compensation, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following his
date of termination but prior to the six (6) month anniversary of his date of
termination, then any payments delayed in accordance with this paragraph will be
paid in a lump sum as soon as administratively practicable (but not more than
ninety (90) days) after the date of Executive’s death and all other Deferred
Compensation will be payable in accordance with the payment schedule applicable
to each payment or benefit. Each payment and benefit payable under this
Agreement is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations. (ii) Deferred Compensation otherwise
payable or provided pursuant to Sections 6(c) or 6(d) shall be paid or provided
only at the time of a termination of Executive’s employment which constitutes a
“separation from service” within the meaning of Section 409A of the Code. In
addition, to the extent a payment of Deferred Compensation payable pursuant to
Section 6(c) can be made (or begin to be made) during a period crossing two (2)
calendar years as a result of the condition contemplated under Section 6(c)
hereof, the payment of the Deferred Compensation shall be made (or begin to be
made) in the second calendar year. (iii) The foregoing provisions are intended
to comply with the requirements of Section 409A of the Code so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A of the Code, and any ambiguities
herein will be interpreted to so comply. The Company and Executive agree to work
together in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A of the Code. (iv) In the event that any benefits
payable to Executive pursuant to this Agreement, either alone or in conjunction
with other compensatory payments, (A) constitute “parachute payments” within the
meaning of Section 280G of the Code and (B) but for this Section 9(a)(iv) would
be subject to the excise tax imposed by Section 4999 of the Code or any
comparable successor provisions (the “Excise Tax”), then Executive’s benefits
payable hereunder shall be either (1) provided to Executive in full, or (2)
provided to Executive to such lesser extent as would result in no portion of
such benefits being subject to the Excise Tax, whichever of the foregoing
results in the receipt by Executive, on an after-Excise Tax basis, of the more
favorable outcome, notwithstanding that all or some portion of 21
4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem022.jpg]
such benefits may be taxable under the Excise Tax, in each case, as calculated
in the Company’s reasonable judgment. In no event shall the foregoing be
interpreted or administered so as to result in an acceleration of payment or
further deferral of payment of any amounts (whether under this Agreement or any
other arrangement) in violation of Sections 409A or 457A of the Code. Subject to
the immediately preceding sentence, any reduction pursuant to clause (2) shall
be made by first reducing any cash payments, next by reducing any non-cash
benefits, next by reducing any accelerated performance-based equity grants, and
finally by reducing any time-vested equity grants, in each case in the reverse
order of payment. (v) Notwithstanding anything to the contrary in this
Agreement, this Agreement and the benefits provided hereunder are intended to
comply, to the extent applicable thereto, with Code Sections 409A and 457A, as
well as the respective Treasury Regulations and other guidance promulgated or
issued thereunder, and the provisions of this Agreement shall be interpreted and
construed consistent with this intent. If Executive or the Company believes, at
any time, that any benefit or right provided by this Agreement (including any
benefit or right under Section 6(f)) does not comply with Code Section 457A, it
shall promptly advise the other and shall negotiate reasonably and in good faith
to amend the terms of such benefits and rights such that they comply with Code
Section 457A (with the most limited possible economic effect on Executive and on
the Company, including mitigating, in a manner agreeable to the Company and the
Executive, any excise tax and related interest to the Executive), which
amendment may include restructuring any equity award in a manner that complies
with Code Section 457A. For the avoidance of doubt, the Company shall not be
obligated to reimburse or pay on behalf of Executive any excise tax and related
interest that may be imposed under Code Section 457A. (vi) “Ineligible
Compensation” means compensation relating to services performed for the benefit
or on behalf of Helen of Troy Limited as determined by the Company in its sole
discretion regardless of whether the cost of such compensation is actually borne
by Helen of Troy Limited. To the extent Executive performs such services for
Helen of Troy Limited, as well as for the Company, Helen of Troy and any
subsidiary or affiliate of Helen of Troy, the determination of what portion of
such compensation shall be considered Ineligible Compensation shall also be made
by the Company or Helen of Troy in its sole discretion. (vii) If and to the
extent required by Code Section 457A, and subject to Code Section 409A, any
Ineligible Compensation (and if applicable any earnings and losses attributable
thereto) shall be paid to Executive no later than the last day of the twelfth
(12th) month after the end of the taxable year of Helen of Troy Limited during
which the right to the payment of such Ineligible Compensation is no longer
subject to a “substantial risk of forfeiture” within the meaning of Code Section
457A. 22 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem023.jpg]
(b) Representations and Covenants of Executive. Executive represents and
warrants that he is not a party to any agreement, contract or understanding,
whether employment or otherwise, which would restrict or prohibit Executive from
undertaking or performing employment in accordance with the terms and conditions
of this Agreement. Executive further covenants that he will not impair his
ability to carry out his obligations under this Agreement by entering into any
agreement or in any way assisting others, directly or indirectly, to enter into
any agreement which will violate the confidentiality, non-solicitation and
non-competition provisions of this Agreement. (c) Decisions by Company or the
Board. Any powers or responsibilities granted to or resting with the Board or
the Board of Directors of the Company hereunder may be exercised by a committee,
appointed by the Board or the Board of Directors of the Company, as applicable,
and such committee, if appointed, shall have general responsibility for the
administration and interpretation of this Agreement. (d) Entire Agreement;
Conflicts with Other Agreements. With respect to Executive’s employment during
the Term, this Agreement contains the entire understanding relating to the
subject matter hereof and supersedes any prior written or oral agreements,
representations, and understandings, whether written or not, if any, between the
Company or any predecessor of the Company and Executive, including the Prior
Agreement, except as otherwise provided in Sections 4(b)(v) and (c)(vi). In the
event of any conflict or inconsistency between the terms of any other agreement
between the Company, Helen of Troy, or any of their respective subsidiaries and
Executive or any plan of Helen of Troy or its subsidiaries and the terms hereof,
the terms of this Agreement shall govern. (e) Exclusivity of Representations.
The representations and warranties expressly made in this Agreement are the
exclusive representations and warranties made or relied upon by any party in
entering into this Agreement. Company and Executive each hereby disclaim
reliance on any representation or warranty, express or implied, not expressly
set forth herein with respect to any matter whatsoever relating to the subject
matter of this Agreement. (f) Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. (g) Binding
Effect and Assignment. The rights and obligations of the Company under this
Agreement shall inure to the benefit of, and shall be binding on, the Company
and its successors and assigns, and the rights and obligations of Executive
under this Agreement shall inure to the benefit of, and shall be binding upon,
Executive and (other than obligations to perform services and to refrain from
competition and disclosure of confidential information) his heirs, personal
representatives and assigns; provided that Executive may not assign any of his
rights, interests or obligations hereunder without the prior written consent of
the Company or Helen of Troy. (h) Notices. Unless otherwise provided in this
Agreement, all notices, approvals, or other communications purporting to affect
the rights of the parties hereunder will be in writing and will be delivered
personally or by confirmed facsimile or certified mail, return receipt requested
23 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem024.jpg]
or express courier to the other party at the address of the party set forth
below or at such other address as such party notifies to the other party in
writing: Company: Helen of Troy Nevada Corporation l Helen of Troy Plaza El
Paso, Texas 79912 Attn: Board of Directors With a copy to: Office of General
Counsel 1 Helen of Troy Plaza El Paso, Texas 79912 Executive: Julien Mininberg 1
Helen of Troy Plaza El Paso, Texas 79912 Any such notice or communication (i)
sent by express courier will be considered delivered or received the next
business day; (ii) given personally will be considered delivered or received on
the date of such delivery; and (iii) sent by certified mail, return receipt
requested, will be considered delivered or received three (3) calendar days
after the date of dispatch. (i) Waiver. The failure of either party to enforce
any provision or provisions of this Agreement shall not in any way be construed
as a waiver of any such provision or provisions as to any future violations
thereof nor prevent that party thereafter from enforcing each and every other
provision of this Agreement. The rights granted the parties in this Agreement
are cumulative, and the waiver of any single remedy shall not constitute a
waiver of such party’s right to assert all other legal remedies available to it
under the circumstances. (j) Amendments and Modifications. This Agreement may
not be modified, amended, altered or supplemented except upon the execution and
delivery of a written agreement executed by the parties. Notwithstanding the
foregoing, nothing contained in this Agreement shall be deemed to supersede or
impair any rights of the Company, Helen of Troy and/or its subsidiaries under
any agreement which exists on the Effective Date between the Company, Helen of
Troy and/or its subsidiaries and Executive which relates to confidential
information, trade secret or inventions of the Company and to the extent there
are any inconsistencies between this Agreement and such other agreements, the
Company, Helen of Troy and its subsidiaries may elect to determine in its sole
discretion which such provisions shall be applicable. (k) Governing Law. This
Agreement, including all matters related to its validity, enforceability,
construction, interpretation and performance, all aspects of the relationship
between the parties contemplated hereby and any disputes or controversies
arising therefrom or related thereto, will be governed by and controlled by the
laws of the State of Texas (without regard to its conflicts-of-law provisions or
principles). (l) Resolution of Disputes. For purposes of this Section 9(l), the
term “Dispute” means any claim or controversy that could be brought in a court
of law that arises out of or relates in any way to this Agreement or Executive’s
employment by Company, including, without limitation, in connection with any
compensation award under the Stock Incentive Plan, the Annual Incentive 24
4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem025.jpg]
Plan or otherwise as made to Executive by Helen of Troy, the Company or any of
its affiliates; provided, however, a Dispute shall exclude claims for: (A)
workers compensation benefits; (B) unemployment compensation benefits; (C)
benefits pursuant to any employee pension or welfare benefit plan if that plan
contains a specific grievance or other procedure for the resolution of disputes
under the plan; (D) relief obtained through a filing with a federal, state or
local administrative agency (e.g., the NLRB, EEOC); or (E) criminal activity to
be reported to appropriate public authorities. Except as otherwise expressly
provided, Arbitration in accordance with the terms of this Section 9(l) is the
exclusive means for resolution of a Dispute. (i) In the event of any Dispute,
the “complaining party” shall give the “other party” written notice of the
Dispute. The parties shall have ten (10) business days to resolve the Dispute to
their mutual satisfaction or, if unsuccessful, an additional five (5) business
days to deliver a request to the other party to submit the Dispute to
non-binding mediation with the assistance of a neutral, unaffiliated mediator.
If such mediation request is accepted, the mediation shall be completed in El
Paso County, Texas, or such other location to be agreed upon by the parties,
within forty-five (45) days of delivery of the mediation request. Mediation fees
shall be paid by Company. (ii) If mediation is unsuccessful, is not timely
requested by any party, or is refused by the non-requesting party, either party
may then by written notice file a demand for arbitration of the Dispute
(“Arbitration Demand”) with JAMS Alternative Dispute Resolution (“JAMS”) located
in Dallas, Texas. Any Arbitration Demand must be filed by the initiating party
with JAMS and served on the other party within the limitations period that
governs the underlying substantive claim. There shall be one arbitrator who
shall be jointly selected by the parties. If the parties have not jointly agreed
upon an arbitrator within fourteen (14) calendar days of the filing of the
Arbitration Demand, either party may ask JAMS to furnish the parties with a list
of ten (10) names from which the parties shall jointly select an arbitrator. If
the parties have not agreed upon an arbitrator within ten (10) calendar days of
the transmittal date of such list, then each party shall have an additional five
(5) calendar days in which to strike any names objected to, number the remaining
names in order of preference, and return the list to JAMS, which shall then
select an arbitrator. The place of arbitration shall be in El Paso County,
Texas, unless otherwise agreed by the parties, and the Arbitration shall be
governed by JAMS Rules for Employment Arbitration. (iii) The arbitration shall
be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16. By agreeing to
arbitration, the parties hereto do not intend to deprive a court of jurisdiction
to issue a pre-arbitral injunction, or with respect to other proceedings
described in Sections 7(e) or (f) hereof (or delay any such proceedings), or
other order in aid of arbitration. (iv) The arbitrator will set a limited time
period and establish procedures designed to reduce the cost and time for
discovery while allowing the parties 25 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem026.jpg]
an opportunity, adequate in the sole judgment of the arbitrator, to discover
relevant information from the opposing parties solely to the extent related to
the subject matter of the Dispute. The arbitrator will rule upon motions to
compel or limit discovery and will have the authority to impose sanctions to the
same extent as a court of law or equity, should the arbitrator determine that
discovery was sought without reasonable justification or that discovery was
refused or objected to without reasonable justification. The arbitration hearing
will take place within two hundred forty (240) days after the appointment of the
arbitrator. The decision of the arbitrator will be final, binding, and
conclusive upon the parties, will be enforceable in a court of law, and will not
be appealable. Such decision must be written and supported by written findings
of fact and conclusions which set forth the award, judgment, decree or order
awarded by the arbitrator. (v) The foregoing arbitration provision applies to
any Dispute under this Section 9(l); provided, however, that any party to this
Agreement may seek from a court permitted under Section 9(m) such interim,
provisional or equitable relief necessary to protect the rights or property of
that party, including to equitably or provisionally enforce rights or resolve a
dispute relating to Sections 7(a) or 7(b) of this Agreement, or any similar
provision under the Stock Incentive Plan or any other plan, arrangement or
agreement between Executive and the Company. A party does not waive any right or
remedy under this Section 9(l) by filing for such interim, provisional or
equitable relief as is provided by Sections 7(e) and (f) hereof, or as is
otherwise equitably available; moreover, any interim or provisional relief
obtained is to remain in effect until a further ruling on the interim or
provisional relief by the Arbitrator, or until the arbitration award is rendered
or the controversy is resolved. (vi) Judgment upon the award rendered by the
arbitrator may be entered in any court having competent jurisdiction. (m) Venue
and Jurisdiction. For claims or disputes that are not subject to Arbitration
under Section 9(l) hereof, such as for interim, provisional or equitable relief
under Section 9(l)(v), each party hereby consents and agrees that the state and
federal courts seated in El Paso County, Texas (and any courts from which
appeals from judgments of that court are heard) shall have the exclusive
jurisdiction to determine, hear, and enforce such claims or disputes arising out
of this Agreement, or otherwise relating to Executive’s employment or separation
therefrom, that may be brought in a court of law. Each party irrevocably and
unconditionally waives any objection to venue in such courts, including without
limitation, any defense of an improper venue or an inconvenient forum. (n)
Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same agreement. (o) Effect of Headings. The Section headings herein are for
convenience only and shall not affect the construction or interpretation of this
Agreement. 26 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem027.jpg]
(p) Interpretation. The definitions contained in this Agreement are applicable
to the singular as well as the plural forms of such terms and to the masculine
as well as to the feminine and neuter genders of such term. (q) Assumption.
Helen of Troy will require any successor (whether direct or indirect, by
purchase, merger, acquisition of assets, consolidation or otherwise) to all or
substantially all of the business and/or assets of Helen of Troy to assume and
agree to perform the duties and obligations of Helen of Troy and the Company, as
the case may be, under this Agreement in the same manner and to the same extent
that Helen of Troy and the Company would be required to perform if no such
succession had taken place. [Signature Page Follows] 27 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 
[ex10amendedandrestatedem028.jpg]
IN WITNESS WHEREOF, this Agreement has been executed on the day and year first
written above. HELEN OF TROY NEVADA CORPORATION EXECUTIVE: By: /s/ Tessa N.
Judge /s/ Julien R. Mininberg Tessa N. Judge Julien R. Mininberg, individually
General Counsel The obligations of Helen of Troy Nevada Corporation to Executive
hereunder are hereby guaranteed by Helen of Troy Limited, a Bermuda company, and
the undersigned subsidiary of Helen of Troy Limited, a Barbados company. HELEN
OF TROY LIMITED, HELEN OF TROY LIMITED, a Bermuda company a Barbados company By:
/s/ Timothy F. Meeker By: /s/ Timothy F. Meeker Timothy F. Meeker Timothy F.
Meeker Chairman of the Board Director 28 4828-8798-5017, v. 1



--------------------------------------------------------------------------------



 